Lucas App. No. L-08-1211. This cause is pending before the court as an appeal from the Court of Appeals for Lucas County. On December 3, 2009, appellant filed a memorandum opposing appellee’s motion to dismiss. Pursuant to S.Ct.Prac.R. XIV(4XB), the memorandum opposing the motion to dismiss was due no later than November 30, 2009. Whereas S.Ct.Prac.R. XIV(1)(D) prohibits untimely filings,
It is ordered by the court, sua sponte, that appellant’s memorandum opposing the motion to dismiss is stricken.